Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 7 September 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Sir
Treasury DepartmentSeptember 7th 1792

The fund appropriated for the contingent expences of this Department being exhausted, I have to request, that you will give a credit to the Register of the Treasury for fifteen hundred Dollars, to be by him applied on that account.
A temporary account will be to be opened for the purpose, which will be discharged by the Treasurer as soon as an appropriation shall be made by law.
With respectful consideration, I have the honor to be, Gentlemen, Your Obedt Servant.
Alexander Hamilton
The President and Directors Of the Bank of the United States.
